Citation Nr: 0703517	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.  The veteran testified before the Board in 
June 2006.

At the June 2006 Board hearing, the veteran raised the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  A review of the claims file reveals 
that the issue of service connection for PTSD has not been 
adjudicated.  A claim of service connection for PTSD is not 
the same as a claim of service connection for a psychiatric 
disorder.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
As such, the issue of entitlement to service connection for 
PTSD is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Competent medical evidence establishes a link between the 
veteran's low back disorder and his service.

2.  The competent evidence does not establish that the 
veteran's currently diagnosed psychiatric disability is 
causally related to active service.

3.  The veteran's right knee disability is manifested by 
complaints of pain and nearly full range of motion.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  The requirements for a rating in excess of 10 percent for 
a right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in this case.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In a November 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudication.  Pelegrini.  

Although the veteran has received notice regarding the 
assignment of a disability rating and effective date for the 
award of any benefit sought, these specific mattes are not 
for the Board's consideration in this case.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Duty to assist

Most of the veteran's service medical records are not 
associated with the claims file, and in June 2004 the RO made 
a formal finding of the unavailability of service medical 
records.  It was noted that several responses from the NPRC 
(National Personnel Records Center) had indicated that the 
service medical records had been furnished to VA in August 
1983 but had been lost.  In light of the absence of service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The veteran has undergone examinations that have addressed 
the matters presented by this appeal.  The veteran's 
representative has questioned the adequacy of the December 
2003 VA examination of the right knee, but the December 2003 
VA examiner noted the veteran's complaints and medical 
history, and performed a physical examination that included 
range of motion testing.  In short, the Board finds that the 
December 2003 VA examination is adequate for rating the 
veteran's right knee.

The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  The Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  Accordingly, the Board will address the merits of 
the claims.

Service connection claims

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

I.  Low back

A private record dated in February 2002 noted that the 
veteran continued to complain of low back pain.  An MRI of 
the spine dated in July 2002 noted a small medium-sized right 
posterolateral protrusion at the L5 - S1 level with 
degenerative changes.

At a December 2003 examination, the diagnosis portion of the 
examination noted "for claimant's claimed condition, back 
condition secondary to parachute jump, diagnosis is herniated 
L5 - S1 disc".  

In a statement received in January 2004, the veteran 
indicated that he injured his back on many occasions in the 
Army but never reported it because they would always give him 
a couple of days off to rest from duty hoping it would 
improve.  He indicated that he did not desire to go on sick 
call.  He indicated that the duties of being an infantryman 
included a lot of heavy lifting, twisting, and bending, thus 
worsening the condition.  

At his June 2006 Board hearing, the veteran said that he 
believed that because of his bad knee, it made his back worse 
especially due to the large equipment that he was carrying, 
which included 60-70 pound rucksacks.  The veteran testified 
that he had jumped approximately 16 to 20 times during his 
airborne career.  A few times he actually bounced off the 
plane and he took a few whacks against the side of the plane.  
He indicated that he began to notice problems with his back 
about 10 years prior, and that he had undergone low back 
surgery.  The veteran said that he first sought treatment for 
his back approximately 4 or 5 years ago.

The December 2003 VA physician associated the veteran's 
current low back disability with his parachute jumps in 
military service.  Although the physician did not provide a 
detailed rationale for his diagnosis-opinion, the physician 
has linked the veteran's low back problems to service and his 
airborne training.  There is no contrary medical opinion 
evidence of record.  Based on the uncontradicted opinion from 
the December 2003 VA examiner, the requirements for service 
connection for a low back disability are met and the appeal 
is allowed as to this issue.

II.  Psychiatric disorder

A February 1995 letter to the veteran from the United States 
Postal Service informed the veteran that he was being warned 
for failure to follow directions, and failure to 
satisfactorily perform his duties in that he exhibited 
unacceptable conduct.

In December 2003 the veteran underwent a VA psychiatric 
examination.  The veteran stated that while he was in the 
infantry, disciplinary action was taken in the form of 
Article 15's, even though he maintained that his superiors 
had taken wrong actions against him.  He indicated that he 
was the only person in the unit who had been given an Article 
15 even though others had committed the same offense.  Since 
this event, the veteran asserted, he had had difficulty with 
authority figures.  The veteran indicated that he had been 
working at the Post Office as a mail handler for 19 years.  
He stated that he also had trouble with authority figures 
while working at that job.  He had been married for the last 
several years and had one child.  He denied any marital 
discord.  The diagnosis on Axis I was adult adjustment 
reaction.  It was noted that it was difficult to diagnose him 
with anxiety disorder or manifested depression, although the 
examiner felt that he had adult adjustment reaction with some 
anxiety.

In a January  2004 report, a clinical psychologist noted that 
the veteran had been referred from a primary care provide in 
July 2000 because of mounting psychological distress that had 
reached crisis proportion in his workplace, the U.S. Postal 
Service.  The diagnostic impression at that time was 
nightmare disorder, post-traumatic stress disorder, and rule 
out attention deficit disorder.  The veteran had been 
referred to a psychiatrist for treatment.  

The clinical psychologist commented  that the veteran's 
symptoms developed in large part from a brutalizing childhood 
during which he was treated with extraordinary cruelty by his 
father.  His sense of helplessness in also being witness to 
his father's neglectful and punishing treatment of his mother 
compounded the veteran's vulnerability to the destabilizing 
influence of being witness to what he perceived to be the 
abuse of power.  Like many others with similar backgrounds, 
the veteran was, in effect, primed to respond with 
exceptional dedication to authority figures who he 
experienced as fair and with disdain if not rage toward those 
who he perceived as arbitrary and unfair in their wielding of 
power.  The impulsivity associated with his ADHD gave a 
qualify of unrestrained expression to any of his reactions, 
according to the psychologist.


As to service, the psychologist noted that the veteran was 
given an Article 15 reprimand for what he felt strongly to 
be a contrived charge related to the way he made his bed but 
intended, in his view, to be only an excuse for the person 
in charge to make a self-serving show of his authority.  The 
veteran's strong objections and his subsequently becoming 
angrily disillusioned with the way power was wielded in the 
Army led to a further series of Article 15 incidents.  The 
veteran eventually received an honorable discharge but he 
left the service with a significant exacerbation of the 
problems that had been his childhood legacy.  Further, his 
risk status for explosive reactions to perceived injustices 
toward him by authority figures was increased.  Eventually, 
as noted above, those problems came to full expression and 
triggered crises in his work and in his family life.  

At the June 2006 Board hearing, the veteran confirmed that he 
did have abusive parents during his childhood upbringing.

The veteran contends that he should be service connected for 
a psychiatric disability incurred during service.  In 
evaluating the claim, the applicable presumptive provisions 
are for consideration for this period of active duty service.  
Under 38 C.F.R. § 3.309(a), a psychosis is regarded as a 
chronic disease.  However, in order for the presumption to 
apply, the disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  38 C.F.R. § 3.307(a) (3).  Because the 
evidence of record does not establish any medical evidence of 
a psychosis at any time, the criteria for presumptive service 
connection on the basis of a chronic disease are not for 
application.  Having considered presumptive service 
connection in the present case, the Board will now address 
the issue of direct service connection on a nonpresumptive 
basis.

Although service medical records are not associated with the 
claims file, the Board finds no other evidence that the 
veteran  treated for or diagnosed with a psychiatric disorder 
during service and the veteran has not asserted otherwise.  
The absence of findings of an Axis I psychiatric disorder 
during the veteran's active duty service does not preclude a 
grant of service connection, but it does not appear that the 
veteran was treated or diagnosed with a psychiatric disorder 
until approximately two decades following service.  Further, 
the veteran's private psychologist tended to attribute the 
veteran's psychiatric problems to his childhood upbringing.  

In any event, an attention-deficit hyperactivity disorder or 
ADHD, as reported in the veteran's case, is a developmental 
disorder in the nature of a personality disorder, reported on 
Axis II of the American Psychiatric Association's Diagnostic 
and Statistical Manuel (DSM), and may not be service 
connected.  See 38 C.F.R. § 3.303(c), 4.127 (2006).  This is 
so because defects of congenital or developmental origin, by 
their very nature, are considered to have pre-existed 
service.  Unlike diseases, such defects are incapable of 
improvement or deterioration.  VAOPGCPREC 67-90 (July 18, 
1990).  No superimposed disease or injury of an acquired 
nature that may be service connected is shown in this case.  
VAOPGCPREC 82-90 (July 18, 1990).  

Based on the foregoing, the Board finds that the medical 
evidence does not establish that the veteran's variously 
diagnosed psychiatric disorders are related to his military 
service.  The Board does not doubt the sincerity of the 
veteran's belief regarding this issue, and the veteran's 
statements and hearing testimony in this regard have been 
reviewed, but the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating--right knee

A June 2004 rating decision continued a noncompensable (zero 
percent) evaluation for the veteran's right knee disability.  
A rating decision dated in June 2005 increased the rating for 
the veteran's right knee disability to 10 percent, effective 
August 27th, 2003, the date of the claim for increase.

Private X-rays of the veteran's right knee in December 2003 
revealed no acute fracture or degenerative change.

At a December 2003 examination for compensation purposes, the 
veteran said that he had injured his knee while doing 
parachute jumps at jump school.  The veteran said that 
standing at work all day aggravated his discomfort.  Drawer 
and McMuray's signs were normal, and there was no 
subluxation, locking pain, or crepitus.  In an addendum to 
the examination, the examiner noted that the appearance of 
the right and left knee was within limits.  Range of motion 
of the right knee was flexion to 140 degrees, extension to 
zero degrees; pain flexion at 120 degrees, and no pain on 
extension.  The examiner commented that range of motion was 
additionally limited only in the right knee by pain, fatigue, 
weakness, lack of endurance, but not in coordination.  

At the June 2006 Board hearing, the veteran testified that he 
originally hurt his right knee while jumping and preparing 
for airborne school off the 250-foot tower.  The veteran 
indicated that he was taking painkillers for his knee and 
that he was required to spend a lot of time on his feet at 
his job loading and unloading trucks and picking up parcels.  
He was not on any restrictions at the time due to his work 
and had not been told to use a brace or anything of that 
nature.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Although the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA must also consider the applicability of regulations 
relating to pain in evaluating musculoskeletal disabilities.  
Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to such factors as pain (including during flare-ups), 
weakened movement, excess fatigability, and incoordination).  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Various rating codes are 
potentially for application when evaluating the knee.  

In rating knee disabilities on limitation of range of motion 
of the joint, if flexion of the leg is limited to 15 degrees, 
then a 30 percent rating is assigned.  When flexion of the 
leg is limited to 30 degrees, then a 20 percent rating is 
assigned.  When flexion of the leg is limited to 45 degrees, 
then a 10 percent rating is assigned.  When flexion of the 
leg is limited to 60 degrees, then a noncompensable or 0 
percent rating is to be assigned.  Diagnostic Code 5260.

When extension of the leg is limited to 20 degrees, a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, a 20 percent rating is assigned.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is for assignment.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  Diagnostic Code 5261.

Regarding other impairment of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  Diagnostic Code 5257.

In cases where cartilage from the knee has been removed, but 
the knee is still symptomatic, then a 10 percent rating is 
assigned.  Diagnostic Code 5259.  When cartilage from the 
knee is dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, then a 20 percent rating 
is assigned.  Diagnostic Code 5258.

Although a veteran can be rated separately under both 
Diagnostic Code 5257 and Diagnostic Code 5003, a separate 
rating must be based upon additional disability.  In other 
words, when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or 5261 in order to obtain a 
separate rating for arthritis.  VAOGCPREC 23-97.
The VA General Counsel has also held that separate ratings 
may be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-04.

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  To warrant a separate rating for arthritis, the 
veteran must at least be entitled to a noncompensable rating 
under limitation of motion.  If limitation of motion exists 
that is noncompensable, then a 10 percent rating is to be 
assigned.  If there is no limitation of motion, the veteran 
can still be assigned a 10 percent rating if there is x-ray 
evidence of involvement of 2 more major joints or 2 or more 
minor joints.  Diagnostic Code 5003.

Analysis

Under Diagnostic Codes 5260 and 5261, the veteran's right 
knee must have flexion limited to 30 degrees or extension 
limited to 15 degrees to warrant a 20 percent rating on the 
basis of limitation of range of motion.  However, at the 
December 2003 VA examination, the veteran had extension to 0 
degrees and flexion to 140 degrees, which is essentially 
normal and does not warrant a compensable rating under either 
code.  Although the veteran was noted to have additional 
right knee pain on motion (and limitation of motion to 120 
degrees), the fact that the December 2003 examination showed 
range of motion not limited to a degree required for 
noncompensable rating, even when factors such as pain, 
fatigue, weakness, and flare-ups are considered, the 
veteran's limitation of motion cannot be considered the 
equivalent of limitation of flexion to 30 degrees or 
extension to 15 degrees to warrant a 20 percent rating.  
Thus, even when pain on motion and other rating factors are 
considered, the veteran would not be entitled a rating in 
excess of 10 percent rating for his right knee disability.

Considering that the veteran's right knee has not show 
flexion limited to 60 degrees for a noncompensable rating 
under Diagnostic Code 5260, or extension limited to 5 degrees 
for a noncompensable rating under Diagnostic Code 5261, the 
veteran is also not entitled to separate ratings under 
Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004.  As there 
does not appear that there is an x-ray showing arthritis of 
the right knee, a separate rating under VAOGCPREC 23-97 is 
not warranted.

As for Diagnostic Code 5257, moderate recurrent subluxation 
or moderate lateral instability, the findings necessary for a 
20 percent rating, have not been shown.  The December 2003 
examination did not disclose any instability or subluxation.

The Board finds that the preponderance of the evidence is 
against the veteran's right knee claim, taking into account 
the various rating factors.  The doctrine of reasonable doubt 
is not for application where the preponderance of the 
evidence is against the claim.  Accordingly, the veteran is 
not entitled to a rating in excess of 10 percent for his 
right knee disability.

The evidence does not demonstrate that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b) is not 
warranted.  The evidence does not show that the veteran has 
had frequent periods of hospitalization.  Regarding marked 
interference with employment, the veteran's right knee 
disability manifests itself in ways that are contemplated in 
the rating schedule.  In the absence of medical evidence 
showing frequent hospitalizations or marked interference with 
employability (i.e. interference with employability not 
contemplated in the rating criteria), the provisions relating 
to extraschedular evaluations are inapplicable here.  The 
veteran is free, of course, to apply to reopen his claim for 
increased compensation at any time with the RO in the event 
his disability picture changes.  


ORDER

Service connection for a low back disorder is granted.

Service connection for an acquired psychiatric disorder is 
denied.

A rating in excess of 10 percent for a right knee disability 
is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


